This is a petition for rehearing, one of the grounds being as follows: "Because the Supreme Court overlooked and disregarded a material fact, when it decided that the Circuit Judge, erred in not allowing the plaintiffs to introduce in evidence, a written title deed, not signed, to the premises, the *Page 426 
subject of the action, from G.H. Warren to G.L. Warren, dated the 22d day of November, 1904, alleged to have been written by the defendant."
Prior to the hearing of the case, in the Supreme Court, on the merits, plaintiffs' attorneys made a motion to recommit the case, for the purpose of amending the record in certain particulars, one of which was, by inserting the statement mentioned in the opinion, touching this question. All the proposed amendments were allowed, except that which sought a correction of the record, regarding the refusal to allow the introduction in evidence, of the unsigned deed. The writer of the opinion was under the erroneous impression that it, too, had been allowed. The error cannot, however, have the effect of changing the conclusion announced in the opinion, as there was another assignment of error, which was sustained as to which no material question of law or of fact, was either overlooked or disregarded.
The opinion was not erroneous, in any other respect, than that hereinbefore mentioned.
It is therefore ordered, that the petition be dismissed and that the order heretofore granted staying the remittitur, be revoked.